      Case 1:20-cv-03526-LLS Document 63 Filed 10/14/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
================================X
MODELLBAHN OTT HOBBIES, INC.
d/b/a SUPREME HOBBIES,

                      Plaintiff,
                                       Case No. 20-CV-03526-LLS
     -against-

VELCRO USA, INC., AMERICAN
TOMBOW, MATTEL BRAND, LTD.,
MATTEL, INC., KOALA TOOLS, LLC,
INCOPRO PROTECTION, INC.,
and INCOPRO LIMITED,
================================X

PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS INCOPRO
 PROTECTION’S AND MATTEL BRAND LTD.’S MOTION TO DISMISS OR CHANGE
                             VENUE
        Case 1:20-cv-03526-LLS Document 63 Filed 10/14/20 Page 2 of 12




                                 TABLE OF CONTENTS

INTRODUCTION………………………………………………………………………………...3

FACTS…………………………………………………………………………………………….3

ARGUMENT……………………………………………………………………………………...5

Point I - Plaintiff should be permitted to conduct discovery and amend its
complaint before the Court determines the issues raised by Movants…………………………….5

Point II - The Attachment Of The Incorrect Document Is Not Fatal To Plaintiff’s Claims………6

Point III - Movants’ Have Failed To Prove Plaintiff’s Claims Are Time Barred…………………7

Point IV - Movants Tortious Acts Are Not Privileged……………………………………………9

POINT V - Movants’ Remaining Arguments Are Without Merit……………………………….12

CONCLUSION………………….……………………………………………………….............12


                               TABLE OF AUTHORITIES

TufAmerica, Inc. v. Diamond, 968 F. Supp.2d 588 (S.D.N.Y. 2013)……………………………..6

Amaranth v. J.P. Morgan, 71 A.D.3d 40 (N.Y. App. Div. 2009)…………………………………9

Chamilia, LLC v. Pandora Jewelry, LLC, No. 04-CV-6017 (S.D.N.Y.2007)…………………..11

Stillman v. Ford, 22 N.Y.2d 48 (N.Y. 1968)…………………………………………………….11

Liberman v. Gelstein, 80 N.Y.2d 429 (N.Y. 1992)………………………………………………11
           Case 1:20-cv-03526-LLS Document 63 Filed 10/14/20 Page 3 of 12




                                         INTRODUCTION

       This Memorandum of Law and accompanying is submitted in opposition to the motion

by Defendants Incopro Limited and Matel Inc. (hereinafter “Incopro” and “Matel”, respectively

and “Movants” collectively) for an Order: dismissing the action against them.

       Contrary to the arguments and authorities proffered by Movants, their motion should be

denied in toto because, inter alia the Court has specific personal jurisdiction over movants and

venue is properly laid here in New York.

                              COUNTER STATEMENT OF FACTS

       As the Court is aware, when considering a motion such as this, the allegations in the

Amended Complaint must be taken as true. Movants have also admitted the truth of the majority

of Plaintiff’s allegations and made additional affirmative statements in their motion papers which

affirm the propriety of Plaintiffs’ assertions. They have also failed to dispute certain contentions

or explain certain facts which militate in Plaintiff’s favor.

       Accordingly, whether as the result of the Court’s obligatory deference to Plaintiff’s

allegations, Movants’ inculpatory admissions and failure to explain damaging facts, or a

combination thereof, it is beyond dispute for purposes of this motion that, at all relevant times

the following things were true.

       -    Plaintiff sold goods on Amazon.com (hereinafter “Amazon”) to customers residing

            and/or domiciled throughout the United States including New York.

       -    Movants knew that Plaintiff sold goods on amazon.com to customers residing and/or

            domiciled throughout the United States including New York.

       -    Movants knew that Plaintiff conducted the aforementioned business pursuant to a

            contract between Plaintiff and Amazon.
    Case 1:20-cv-03526-LLS Document 63 Filed 10/14/20 Page 4 of 12




-    Movants are sophisticated business entities with extensive knowledge of online

     commerce in general and the manner in which Amazon conducts such business in

     particular, as proven by the submission and withdrawal of their “take down notice”

     regarding Plaintiff.

-    Movants knew it was Amazon’s practice to terminate its contractual relationship with

     sellers accused of violating the intellectual property rights of third-parties by, inter

     alia, selling counterfeit goods.

-    Incopro acted as Matel’s agent, under its direction, control, behest and in coordination

     therewith to such an extent as to constitute a conspiracy to commit the tortious acts

     alleged so that all relevant actions by Incorpor are legally attributable to Matel and

     vice versa.

-    On or about November 23, 2017 Incopro, in conspiracy with Mattel, falsely stated to

     Amazon that Plaintiff was infringing Mattel’s intellectual property rights by

     committing the crime of selling counterfeit goods.

-    Movants knew or should have known the aforementioned statements they made to

     Amazon about Plaintiff were false and defamatory, as proven by their alleged

     retraction of those statements just five days later.

-    Movants knew or should have known that their false and defamatory statements to

     Amazon would interfere with Plaintiff’s contractual relations with Amazon and

     prevent Plaintiffs from being able to sell goods on amazon.com to customers

     throughout the United States including those residing and/or domiciled in New York

     which is why they made the false and defamatory statements in the first place.
           Case 1:20-cv-03526-LLS Document 63 Filed 10/14/20 Page 5 of 12




       -    As the result of Movants’ false and defamatory statements to Amazon, Amazon

            severed its contract with Plaintiff thereby preventing Plaintiff from selling goods on

            amazon.com to customers throughout the United States including those residing

            and/or domiciled in New York. (Ott Declaration at ¶6).

       -    Movants’ false and defamatory statements to Amazon about Plaintiff tortiously

            interfered with Plaintiff’s contractual relations with Amazon, specifically by inducing

            Amazon to terminate that relationship. (Id.)

       -    Movants’ false and defamatory statements to Amazon about Plaintiff tortiously

            interfered with Plaintiff’s prospective business relations with customers residing

            and/or domiciled in New York. (Id.)

       -    Movants’ false and defamatory statements to Amazon about Plaintiff tortiously

            interfered with Plaintiff’s existing business relations with customers residing and/or

            domiciled in New York. (Id.)

                                           ARGUMENT

                                               Point I

                   Plaintiff should be permitted to conduct discovery and amend
              its complaint before the Court determines the issues raised by Movants

       While Plaintiff concedes that under certain circumstances pre-discovery dismissal is

appropriate, this is not one of those instances. Since no discovery has been conducted Plaintiff is

unable to assess the truth of many of Movants’ assertions much less address them substantively

and/or refute them. Therefore, Plaintiff would be severely prejudiced if the court were to dismiss

its claims before having had any opportunity to inquire through interrogatories, demands for

documents and/or depositions.
            Case 1:20-cv-03526-LLS Document 63 Filed 10/14/20 Page 6 of 12




        Similarly, the motion should be denied to allow Plaintiff an opportunity to amend its

complaint after the completion of the discovery described, supra. The liberal preference for

granting leave to amend pleadings to conform to facts is by now so etched in the cornerstone of

both Federal and New York jurisprudence listing the authorities for it is purely superfluous. And,

it is a rare case indeed that would warrant the application of that preference more forcefully than

this one.

        There are clearly topics into which Plaintiff should be permitted to inquire and potentially

conform its pleadings to, before being forced to defend Movants’ one-sided attempt to dismiss

the entire action against them based on questionable assertions made in guarded language.

                                              Point II

            The Attachment Of The Incorrect Document Is Not Fatal To Plaintiff’s Claims

        Movants urge the Court to dismiss the action because the wrong document was

inadvertently attached as an exhibit to the Amended Complaint. This argument is meritless and

should be rejected out of hand for the simple reason that, contrary to Movants’ argument,

Plaintiff’s claims are not premised on the document in question nor did Plaintiff intend to attach

it as proof of its allegations.

        The operative aspect of the Complaint is not the exhibit, it’s the allegations and

statements therein. And Movants’ reliance on TufAmerica, Inc. v. Diamond, 968 F. Supp.2d 588

(S.D.N.Y. 2013) for their assertion is misplaced.

        Contrary to Movants’ claims, the document does not invalidate Plaintiff’s claims against

them because unlike the document at issue in TufAmerica, supra the document at issue here

doesn’t contradict Plaintiff’s claims. It simply doesn’t support the allegation associated with it.

That is completely different than contradicting it, as Movants’ would urge the Court to believe.
         Case 1:20-cv-03526-LLS Document 63 Filed 10/14/20 Page 7 of 12




While the court in TurfAmerica, supra did say “the document, not the allegations control” it was

referring to a document that disproved the allegations, not a document that simply differed from

the allegations.

                                              Point III

               Movants’ Have Failed To Prove Plaintiff’s Claims Are Time Barred

       Movants’ arguments that Plaintiffs’ claims against them must fail for the same reason set

forth above: the document does not control, the allegations do. Movants once again rely on the

misapprehension that the document inadvertently attached to the Amended Complaint and once

again that argument must be rejected. In addition, Movants are in possession of the

communications in question i.e. the “take down notice” to Amazon but have failed to attach it to

their motion so the Court cannot determine when it was made.

       Movants correctly aver that the document attached to the Amended Complaint bears no

date. So, by their own admission it is of no use in calculating the statute of limitations. The only

thing that matters for that purpose is the allegation in the Amended Complaint that Movants’

committed their tortious acts on May 7, 2019. Since the document in question doesn’t bear a

date, it is nothing but pure speculation that it refers to actions by Movants prior to the date

alleged. It could just as easily refer to actions that Movants’ committed on the same day or on

some previous or subsequent date. It neither matters, nor stands for the proposition for which

Movants’ rely upon it.

       As noted above, the Court is bound to accept the truth of Plaintiff’s allegations. Since the

document doesn’t contradict those allegations it cannot be controlling and for purposes of this

motion the Court must accept Plaintiff’s allegation that Movants committed their tortious acts
         Case 1:20-cv-03526-LLS Document 63 Filed 10/14/20 Page 8 of 12




within one year of the commencement of the action. The alleged email referring to suspension of

Plaintiff’s Amazon complaint.

       Movants once again urge the court to jump across a chasm to reach their preferred

conclusion. There is no reason to believe the email proffered by Movants refers to the same

suspension of Plaintiff’s Amazon account as that at issue here. Nothing in the Complaint or

Movant’s papers eliminates the possibility that Plaintiff’s account was cancelled two, three or

twenty times due to Movants’ malfeasance and that the email in question refers to one or more of

those instances. To accept this argument the Court would not only have to disregard its

obligation to accept the truth of Plaintiff’s allegations, it would have to attribute content and

meaning to diametrically opposite factual claims.

       First, Movants argue that the case should be dismissed because Exhibit F to the Amended

Complaint contradicts the allegations about Movants, which it does not. Next, it argues that, even

though it bears no date, it’s proof of when Movants committed their tortious acts. Finally,

Movants argue that it is metaphysically impossible for Plaintiff’s Amazon account to have been

suspended more than once “since March 30, 2019”. None of these arguments are sufficient to

warrant dismissal of Plaintiff’s defamation claims, nor are they sufficient to warrant Plaintiff’s

other claims.

       Movants incorrectly aver that Plaintiff’s tortious interference claims are also time barred

because they are premised on the same damage to Plaintiff’s reputation. However, this is

incorrect. The tortious interference claims stem not from damage to Plaintiff’s reputation but

from the interference with its specific business relations i.e. its contract with Amazon.

       The futility of this contention is belied by the absurdity of the argument made in support

of it. Movants actually try to convince the Court that there is a meaningful difference between
         Case 1:20-cv-03526-LLS Document 63 Filed 10/14/20 Page 9 of 12




Amazon cancelling it’s contract with Plaintiff and Amazon “exercising its discretion to cease

doing business with it.” Perhaps most telling is Movants’ use of the word “obvious” to describe

this distinction without a difference. Were it so obvious, it wouldn’t require such a tortured

argument to prove it. Amaranth v. J.P. Morgan, 71 A.D.3d 40 (N.Y. App. Div. 2009).

                                              Point IV

                            Movants Tortious Acts Are Not Privileged

       Contrary to Movants’ claims, their false and defamatory statements are not protected by

either the “litigation privilege” or the “common interests privilege”. The former is not applicable

because at the time the statements were made there was no litigation ongoing or contemplated.

Movants’ attempt to equate their defamatory statements to Amazon regarding Plaintiff as a cease

and desist letter is unpersuasive on this point.

       First, Movants’ assertions to Amazon about Plaintiff were false so no privilege attaches

to or protects them. Second, Movants’ take down notice to Amazon was not a cease and desist

letter and Movants have failed to provide it to the Court for its own analysis even though they

don’t deny filing it. While it may have, if Movants had produced it, been persuasive, they didn’t

so the point is moot. Their arguments on this point are, as are all the other arguments in their

motion, based on wild speculation instead of actual facts. Here, they urge the Court to imagine

what was contained in the take down notice instead of providing the proof it undoubtedly

possesses. While the take down notice might have been privileged if this action were brought on

behalf of Amazon it is not privileged for purposes of the claims by Plaintiff at issue herein.

       To be privileged, a cease and desist letter must be directed to the subject of the letter.

Here, Movants aver that false and defamatory statements become privileged if they are couched

as a cease and desist letter. Were that the case, there would never be another defamation claim as
         Case 1:20-cv-03526-LLS Document 63 Filed 10/14/20 Page 10 of 12




all potential tortfeasors would merely use the words “cease and desist” in their defamatory

communications to third-parties. Since the Movants failed to attach the allegedly privileged

communication it is impossible for the Court to evaluate it and it must therefore take the

allegations in the Complaint as true. Moreover, while a cease and desist letter might be

privileged that privilege evaporates when the letter is published to a third-party.

       In addition to being false, Movants’ statements about Plaintiff are not privileged because

they were made to Amazon. Perhaps if the statements to Amazon related only to Amazons’ sale

of counterfeit goods Movants would have a viable argument. However, they cannot cloak their

defamatory statements in a privilege because they were made to a third party. Even if the

document at issue, which we do not have before us, constituted a cease and desist letter to

Amazon, the inclusion of false allegations against Plaintiff take away whatever strained claim

Movants might be able to make of the alleged “anticipated litigation privilege”.

       Similarly, as Movants note, Amazon has “developed a streamlined process for processing

these take down demands” because they receive so many of them. If these take down notices

could plausibly be construed as anticipatory of litigation the Court’s would be clogged with

nothing but claims against Amazon. Movants are sophisticated businesses clearly well versed in

Amazon’s business model and practices. They knew full well when they issued the take down

notice to Amazon it was not intended in anticipation against Amazon, which is why they never

actually offer any proof that it was. They merely skirt the issue and ask the court to infer, not just

the content of the communication, but their own intent to sue Amazon. Probably because they

never possessed any such intent which vitiates their claim of litigation privilege. Their arguments

regarding the “common interest privilege” is no more persuasive.
        Case 1:20-cv-03526-LLS Document 63 Filed 10/14/20 Page 11 of 12




       If the “common interest” privilege protected false and defamatory statements in the

manner alleged by Movants there would never be another successful tortious interference case.

The argument, as weak as it is, can be made that any communication made to a third-party which

has a contractual or business relations with the subject of the communication falls under this

alleged “privilege”. However, that is not what the privilege encompasses:

               New York courts have extended the common interest privilege to
          otherwise-defamatory communications between partners, officers of a
          corporation, and employers and their employees. See id.; see also
          Liberman,605 N.E.2d at 349 ("This `common interest' privilege has
          been applied, for example, to employees of an organization, members of
          a faculty tenure committee and constituent physicians of a health
          insurance plan."

Chamilia, LLC v. Pandora Jewelry, LLC, No. 04-CV-6017 (KMK), at *24 (S.D.N.Y.2007)
quoting Stillman v. Ford, 22 N.Y.2d 48 (N.Y. 1968) and Liberman v. Gelstein, 80 N.Y.2d 429
(N.Y. 1992).

       In other words, the common interests privilege does not extend to relationships which are

premised solely upon the subject of the communication. The commonality must exist prior to and

be distinct from the subject of the false and defamatory statements. Otherwise, there would be no

cause of action for tortious interference with contracts or business relations. Movants claim that

Plaintiff’s pleadings are insufficient to overcome either privilege is both false and a red herring.

       Since neither privilege applies, there is no requirement that the pleadings “defeat” them.

As Movants admit, their argument only applies when the communications at issue are subject to

a qualified privilege. As the communications at issue in this matter are not subject to any

privilege the requirement doesn’t apply. Moreover, the Movants have failed to adduce sufficient

evidence to support any of their arguments instead relying on inference and implication as well

as wild speculation. They have offered no proof of the content of the subject communication. So,
           Case 1:20-cv-03526-LLS Document 63 Filed 10/14/20 Page 12 of 12




the Court is bound to accept it as described in the Amended Complaint, which description puts it

squarely outside the ambit of the two privileges Movants claim.

                                               POINT V

                         Movants’ Remaining Arguments Are Without Merit

          Movants’ claim that Plaintiff’s allegations are insufficient to overcome the privilege are

both false and irrelevant. Movants conflate the concept of conclusory allegations and factual

allegations. Plaintiff clearly alleges, as Movants admit, that they made knowingly false

statements to a third-party which caused that third party to breach an actual contract. Plaintiff’s

Amended Complaint clearly contains all allegations necessary to make out each of the causes of

action.

          Plaintiff has made the necessary factual allegations to make out their claim and there is

no additional burden to defeat privileges that do not apply. Even if there were, Plaintiff’s

allegations would satisfy it. Movants repeatedly aver that Plaintiff failed to allege their

statements were malicious or unjustified. However, Plaintiff clearly avers the statements were

false and that Movants knew they were false when they were made.

                                            CONCLUSION

          For the foregoing reasons, Movants application should be denied in all respects and

Plaintiff’s granted all other appropriate relief.

Dated: October 14, 2020                                 ____________________________________
       New York, New York                               Rosenbaum, Famularo & Segall, P.C.
                                                        By: Neil Flynn (NF0665)
                                                        Attorneys for Plaintiff
                                                        136a East Park Avenue
                                                        Long Beach, New York 11561
                                                        Direct: 516.993.5599
                                                        neilf@amazonsellerslawyer.com
